Citation Nr: 1520912	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2015 videoconference hearing.

The issue of the Veteran's entitlement to an increased rating for bilateral hearing loss was raised in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's psychiatric symptoms result in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As the Veteran's claim for an increased rating arises from his disagreement with the rating assigned when he was granted service connection, the Board finds that the Veteran's claim has been substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to VA's duty to assist, the Veteran was provided examinations in November 2010, August 2011, and November 2014.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

During his March 2015 Board hearing, the Veteran indicated that the November 2014 VA examiner's notes may not be complete because the examiner was experiencing technical issues with his computer.  It was also indicated, however, that the examiner discussed the Veteran's symptoms with him and review of the record reveals that the examiner considered the relevant history of the Veteran's PTSD, to include his history as recorded in his claims file, and provided a sufficiently detailed description of the Veteran's psychiatric disability.  Thus, the Board finds that the examination and accompanying opinion are adequate and probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Similarly, review of the November 2010 and August 2011 examination reports indicate that these evaluations were adequate as well.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ noted the issue on appeal, and the VLJ and the Veteran's representative solicited information that was lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claim based on the current record.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Relevant Legal Principles

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disability where it is not possible to separate the symptoms.

Relevant Evidence

By way of background, the RO granted service connection for PTSD with depression in a February 2011 rating decision and assigned a rating of 50 percent, effective July 20, 2010, which is the date that the Veteran's claim was received by VA.

In June 2010, non-VA psychologist Dr. R.H. evaluated the Veteran.  Dr. R.H. diagnosed the Veteran with chronic PTSD and documented the following symptoms: flashbacks, nightmares, panic attacks, hyperarousal, and hypervigilance that is accompanied by increased anxiety, which leads to exhaustion.  The psychologist documented a high responsiveness to stimuli, which produces an increased psychological and physiological tension effecting an exaggerated startle response, insomnia, fatigue, and accentuation of personality traits.  As per Dr. R.H., the Veteran's chronic sleep impairment is exacerbated by nightmares and he has an exaggerated startle response to events that are productive of irritability and occasional outbursts of unexplained anger.  In order to maintain emotional balance, the Veteran deliberately avoids thoughts, feelings, or conversations about his in-service combat experiences.  He reported having decreased interest in various activities and that he is detached and estranged from others.  Dr. R.H. reported that the Veteran's personal and social life is severely affected by his mood and motivation.

Dr. R.H. noted that the Veteran presented in casual dress and with tense posture, fixed facial expression, and restless motor activity.  His mood was divergent to situational constructs.  His emotional stability ranged from stable to clinically distressing when discussing military-related issues.  He demonstrated symptomatology of spontaneous obsessional ritualistic thought expressed in contemplating the traumatic events that he experienced in service.  Dr. R.H. documented continuous and repetitive ruminations that were often circular and about abstract matters interfering with his other thought processes.  The Veteran was negative for delirious illusions and hallucinations; was oriented to time, space, identity, and location; and demonstrated competent judgment, comprehension, capacity for abstraction, perception, and coordination.  The Veteran demonstrated deficits in short-term and long-term memory, blunted affect, discontinuity of topical thought, and excessive panic and anxiety attacks that are productive of isolationism and avoidance.

Dr. R.H. concluded that the Veteran demonstrates periods of ritualistic behavior of "guarding," or scanning the environment for potential threats, and takes extreme steps to avoid interacting with others.  As a result, the Veteran's ability to be involved with or enjoy any pursuits or activities that involve quality interpersonal or work-related relationships is minimized.  Dr. R.H. assigned a GAF score of 48 to 50.

The report of an August 2010 VA psychiatry consultation documents a physician's finding of mild PTSD symptoms, which include re-experiencing the traumatic in-service event, avoidance, and irritability.  A GAF score of 70 was assigned.

In November 2010, VA provided an examination during which an examiner noted that the Veteran's symptoms include nightmares, insomnia, flashbacks, irritability, and anger, and determined that the severity of the symptoms is best described as moderate.  In addition, the examiner reported that the symptoms described occur when there is a "full moon."  The examiner reported that the Veteran denied a history of violent behavior, a history of suicide attempts, being admitted to the hospital for psychiatric treatment, being required to make emergency room visits for his psychiatric problem, or having a history of legal problems since service.

During the examination, the Veteran reported that he is married and has a very good relationship with his spouse.  However, the examiner reported that the Veteran experienced major changes in his social functioning and in his daily activities since he developed PTSD.  Additionally, the examiner documented persistent avoidance of activities, places, or people that arouse recollections of his in-service trauma.

A mental status examination revealed the following: orientation, communication, speech, concentration, and memory within normal limits; and appropriate appearance, hygiene, behavior, and thought processes.  The Veteran was negative for panic attacks, suspiciousness, a history of delusions, a history of hallucinations, obsessional rituals, impaired judgment, suicidal ideation, and homicidal ideation.  However, the examiner noted that the Veteran has demonstrated sad and tearful affect, depressed mood, and difficulty performing activities of daily living.  The examiner assigned a GAF score of 50.

The examiner concluded that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he is functioning satisfactorily with routine behavior, self-care, and normal conversation.

VA provided another examination in August 2011, during which the Veteran denied symptoms of depression.  In addition to the symptoms that are noted in the November 2010 examination report, the August 2011 examination report documents the Veteran's report that if he goes to the store, he goes early in the morning when there are no people around because of his anxiety and panic attacks.  He also reported that he startles easily and, as a result, he would punch someone if that person came from behind him to ask a question.  In addition, although he reported having a lot of anger and acting violently to any sudden noises or unexpected touching, he denied having impaired impulse control.  The examiner documented anger outbursts without any consequences and difficulty with concentration.

The examiner assigned a GAF score of 40 with regard to his PTSD and 85 with regard to alcohol dependence.  The examiner concluded that the Veteran is not able to establish and maintain effective work or social relationships, and supported this conclusion by noting that the Veteran retired in 2009 and avoids social relationships outside his relationship with his wife.

In August 2011, the Veteran's spouse submitted a statement in which she reported that the Veteran has demonstrated sleep impairment, has nightmares, tosses and swings his arms when sleeping, calls out in his sleep as though someone is after him, and sometimes cries in his sleep.  She also reported that he has unexplained anger and that he keeps to himself.

The report of a September 2012 VA psychiatry consultation indicates that the Veteran's symptoms warranted the assignment of a GAF score of 65.  The evaluating clinician noted that the Veteran was a little depressed at that time, avoided crowds and things that remind him of Vietnam, and admitted that he can have difficulty remembering where he is going.  Notably, however, he denied losing things or forgetting how to do things.  In addition, he reported having a small group of friends that he does not meet often and that he enjoys gardening, watching college football, and listening to the radio.  The clinician noted that the Veteran's memory and cognition were grossly intact, he was alert and oriented, he was well groomed and dressed, and he demonstrated fair insight and judgment.

Although VA mental health outpatient notes dated April 2013 to March 2014 document the Veteran's report that he was waking up four to five times per night or every one to two hours during that period, a January 2013 VA primary care note indicates that his sleep difficulties could be related to sleep apnea and the Veteran reported that he was doing "pretty good" at that time.  In addition, VA treatment records dated August 2014 to November 2014 document regular reports that he has been doing okay, being outside is a joy now, and he has been going to sleep faster and sleeping longer.  Specifically, the Veteran reported getting up to seven hours of sleep with disturbances due to dreams that occur two to three times per night.

In November 2014, a VA examiner endorsed that the Veteran has occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or has symptoms that are controlled by medication.  The examiner documented symptoms consistent with the Veteran's previous psychiatric examinations and evaluations.

Notably, the Veteran reported that although he sometimes barks at his wife, they have a good relationship and he also has a good relationship with his five children.  The Veteran also reported that he has very few friends and does not enjoy many activities except gardening.  He denied drug use and alcohol abuse, stating that his drinking has never had a negative impact on his ability to function socially or occupationally.

The November 2014 examiner endorsed that the Veteran has demonstrated the following: irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; panic attacks that occur weekly or less often; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.

In December 2014, VA received a statement by the Veteran in which he reported that he was not honest about his personal life during his November 2014 examination, as it is very difficult for him to discuss his personal problems.

During his March 2015 Board hearing, the Veteran reported that he always yells at his wife, it is hard to be with her, and he does not accompany her outside the house.  He also reported that he does not go to family functions and he experiences panic attacks in social situations.  With regard to his children, he reported that he does not see them often and yells at them as well.  As a result, he and his children have limited interactions when they visit, and they only interact with the Veteran's spouse.  He reported having limited contact with his siblings as well.

With regard to his occupational impairment, the Veteran's representative reported that the Veteran is retired, but worked as a machinist for thirty years, during which time he had problems relating to his coworkers and did not socialize with them.

Analysis

It is after careful review of the evidence that the Board finds that the preponderance of the evidence demonstrates that disability due to the Veteran's PTSD has not approximated the schedular criteria for a rating in excess of 50 percent for the period on appeal because the Veteran has not demonstrated either total occupational or social impairment; or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Board acknowledges reports of depressed mood, but notes that the Veteran has demonstrated competent or fair judgment, and the evidence fails to show any impairment of his thinking.

With regard to his occupational impairment, the November 2010 examination report indicates that the Veteran's symptoms cause only an occasional decrease in work efficiency and an intermittent inability to perform occupational tasks.  Additionally, it was reported during the March 2015 Board hearing that the Veteran had problems relating to his coworkers and could not socialize with them before he retired.  Thus, it is reasonable to find that the Veteran's symptoms represent, at most, difficulty in establishing and maintaining such relationships, but not an inability to do so.  Similarly, with regard to family relations, the Board finds that the Veteran's symptoms represent difficulty in establishing and maintaining such relationships, but not an inability to do so because he has reported at various times throughout the appeal period that he has a good relationship with his spouse, is in some contact with his siblings, and has a small group of friends that he does not meet often.

Although the Veteran has demonstrated some irritability and difficulty in adapting to stressful circumstances, the Board finds that these criteria are not sufficient to show that an increased rating is warranted because he has not demonstrated deficiencies in most areas, which is required in order to warrant an increased rating.

Additionally, the Board finds that the Veteran's more severe symptoms have been transient in nature.  In reviewing Dr. R.H.'s June 2010 evaluation, the Board notes that Dr. R.H.'s report documents symptoms that are more severe than what is demonstrated by contemporaneous evaluations and examinations.  Specifically, VA treatment records and examination reports that document the Veteran's progress on a regular basis between August 2010 and August 2011 present a disability picture that is less severe than what is presented by Dr. R.H.'s report.  For example, an August 2010 VA psychiatry consultation documents a finding of "mild" PTSD symptoms, the November 2010 VA examination report documents "moderate" symptoms that only occur when there is a full moon, and the November 2010 examiner concluded that the Veteran's symptoms only cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  Thereafter, a VA examiner concluded in November 2014 that the Veteran's occupational and social impairment is due to "mild or transient" symptoms.

The Board acknowledges the November 2010 report that the Veteran has experienced difficulty performing activities of daily living, but finds that this assessment contradicts the November 2010 examiner's subsequent finding that the Veteran's symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he is functioning satisfactorily with routine behavior, self-care, and normal conversation.

Although obsessional ritualistic thought was noted in Dr. R.H.'s June 2010 report, the Board notes that Dr. R.H. listed "guarding" as the ritualistic behavior and the evidence fails to show that guarding has interfered with his routine activities, or similar.  What is more, it was specifically noted that the Veteran was negative for obsessional rituals in the November 2010 VA examination report.

In addition, although June 2010 and August 2011 reports document a history of panic attacks, the Board finds it highly probative that the Veteran was negative for panic attacks in November 2010 and the November 2014 examination report indicates that the Veteran has panic attacks that occur weekly or less often, which does not even approximate what is generally represented by a 50 percent rating-panic attacks that occur more than once per week.  The Board finds it highly probative that the Veteran denied symptoms of depression during his August 2011 VA examination and reported in September 2012 that he was only a little depressed.  This evidence fails to show that the Veteran has experienced near-continuous panic, or has experienced panic or depression that is so severe that it has affected his ability to function independently, appropriately, or effectively, or similar.

Additionally, although Dr. R.H. documented continuous and repetitive ruminations that interfered with the Veteran's other thought processes and discontinuity of topical thought in June 2010, VA treatment records show that the Veteran's thought content, process, and association were normal in August 2010, the November 2010 examination report indicates that thought processes were appropriate at that time, and VA treatment records document goal-directed thoughts in April and September 2013.  The totality of the evidence shows that Dr. R.H.'s noted disturbance in thought process was transient.

The Board also finds it highly probative that the Veteran's lower GAF scores were assigned for relatively short periods of time.  A GAF score of 48 to 50 was assigned in June 2010, but a score of 70 was assigned in August 2010.  Scores of 50, 40, and 65 were assigned in November 2010, August 2011, and September 2012, respectively.  As acknowledged previously, scores from 31 to 40 represent major impairment, scores from 41 to 50 represent serious symptoms, scores from 51 to 60 represent moderate symptoms, and scores from 61 to 70 represent some mild symptoms.  This evidence coupled with the Veteran's regular reports that he is "doing okay" indicates that a rating in excess of 50 percent is not warranted, as any documented severe symptoms have been transient.

Overall, the Board finds that the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity, and a rating in excess of 50 percent is not warranted for the period on appeal.  Although the Veteran has made reports of intermittent or occasional increases in severity of his symptoms, the Board notes again that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is against any higher ratings. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  At present, the Veteran has service connection for PTSD, bilateral hearing loss, and tinnitus.

The Board finds that the rating criteria contemplate the Veteran's PTSD has been productive of symptoms such as intermittent mild memory loss, hypervigilance, hyperstartle, occasional irritability, nightmares, poor sleep, mood disturbances, flattened affect, anxiety, panic attacks, intrusive thoughts, social avoidance, and difficulty concentrating-manifestations that are contemplated by the rating criteria.  In addition, the Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.

Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

In addition, although the Veteran is currently retired and has asserted that he had problems relating to his coworkers at his former place of employment, he has not asserted that he is unable to work in any capacity due to his PTSD.  Thus, the Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


